Citation Nr: 1522421	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  12-35 052	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE
 
Entitlement to a total disability rating based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Paralyzed Veterans of America, Inc.
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1968 to December 1969.
 
This matter initially came before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.
 
The issue of entitlement to a total disability rating based on individual unemployability was previously remanded by the Board in August 2014.  It has now been returned to the Board for adjudication.
 
Review of the documents in the Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals June 2014 and April 2015 Appellant's Briefs, a November 2014 submission from the Veteran's employer, and VA treatment records relevant to the issue on appeal.
 
The issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) was raised by the Veteran's representative in an April 2015 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
 
 
FINDINGS OF FACT
 
1.  Service connection is in effect for posttraumatic stress disorder, rated as 50 percent disabling; for tinnitus, rated as 10 percent disabling; and for bilateral hearing loss, rated as noncompensably disabling, with a combined disability rating of 60 percent.
 
2.  The preponderance of the evidence shows that the Veteran's service-connected disabilities are not so severe as to prevent him from engaging in substantially gainful employment.
 
 

CONCLUSION OF LAW
 
The criteria for a total disability evaluation based on individual unemployability due to service connected disorders have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in January 2009 and January 2015 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned, including the requirements pertinent to obtaining a total disability rating based on individual unemployability.  The case was readjudicated in January 2015.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order.
 
In August 2014, this issue was remanded for additional development.  In October 2014, the Veteran submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and in January 2015, the Appeals Management Center sent the Veteran appropriate VCAA notice addressing a claim of entitlement to a total disability rating based on individual unemployability.  There has therefore been substantial compliance with the remand directives, fulfilling the duty to assist, and the case is now ready for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
Analysis
 
The Veteran contends that he is unable to work due to his service-connected PTSD.  In his October 2014 application for a total disability rating based on individual unemployability, he indicated that he stopped working in January 2012, that he had worked for the same company for almost 19 years, and that during that time he lost 400 days of work due to illness.  In his December 2012 substantive appeal, the Veteran discussed the tremendous difficulties he has dealing with other people and stated that he had been frequently transferred at work because he "could not do an effective effort nor interact positively with [his] fellow workers."  The appellant states that he alienates people, cannot effectively communicate, and was not able to get a new job because he was unable to interview.
 
The Veteran's friend has also submitted a statement in June 2014 which describes the appellant's significant problems with sleep and alcohol abuse.  He wrote that the Veteran was "suspended several times for creating a hostile work environment," and that because of his explosive outbursts, he was frequently transferred to another crew or machine
 
VA will grant a total disability rating based on individual unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.
 
A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
 
In this case, the Veteran has a combined rating of 60 percent, and has no single service-connected disability ratable at 60 percent or more.  Therefore, he does not meet the criteria for a total disability rating based on individual unemployability pursuant to 38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, individual unemployability benefits  may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award a total disability rating based on individual unemployability in the first instance because 38 C.F.R. § 4.16(b) requires that the issue first be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 
 
For a veteran to prevail on a claim for a total disability rating based on individual unemployability, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a total disability rating based on individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.
 
In this case, the Veteran's VA treatment records show that prior to his retirement in January 2012, he experienced symptoms of anxiety, depression, and problems relating to and dealing with other people.  In July 2010, he reported struggling in relationships at work and having anger management issues.  In September 2010, he stated that he had worked at the same job for 17 years, but that he had been moved to numerous different locations within that company due to his anger management issues.  In December 2011, he reported that he was considering retiring but had not yet decided if he would go back to work or not.  In February 2012, he reported that he had retired from work and was spending his time restoring his classic Corvette.
 
Since the appellant  stopped working in January 2012, he has received regular individual VA counselling sessions and attended group therapy.  At every counselling session, the Veteran was noted to have normal grooming, hygiene, thought processes, attention, memory, insight, judgment, and speech.  He always denied  suicidal or homicidal ideation, and he was open and friendly, although his mood was usually described as dysthymic.  The Veteran frequently discussed his hobbies and activities, including that he was restoring a classic car, walking and bike riding daily, and riding his motorcycle.  He reported frequently feeling depressed or anxiety and having difficulty sleeping.  
 
At a June 2010 VA examination conducted prior to the Veteran's retirement, he discussed his history of interpersonal problems at the various jobs he has held throughout his life.  The appellant stated that at his current job, he moved between different machines frequently "because he (could not) tolerate being with the same people for any period of time" and that he had insulted his co-workers and received verbal reprimands for his behavior.  He stated that he has been accused of creating a "hostile work environment," and that he was trying to improve his behavior.  He reported that his attendance was excellent, averaging only one sick day per year.  The Veteran stated that he sometimes had difficulty learning new machines at work and being easily startled at work, but that he could do most of the work required of him.  He reported fearing suspension if he received another verbal reprimand.
 
At a September 2012 VA examination, the Veteran reported having a very low absentee rate at work and difficulty getting along with others.  He stated that he retired in 2012 because "he was old enough to retire and he was verbally advised to retire."  The examiner noted that the Veteran's grooming was unkempt, his hygiene was poor, his mood was depressed and angry, and his attention and memory were normal.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner noted that given his attendance record, his symptoms appear to have had little effect on occupational functioning.
 
In a November 2014 VA Form 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits completed by the Veteran's former employer, the employer or supervisor stated that the appellant had for that company for almost 19 years, and that he stopped working in January 2012 because he had retired.  The appellant was noted to receive a pension which would continue until his death.
 
Based on the foregoing evidence, the Board finds that the Veteran's service-connected PTSD, even when combined with his other service connected disorders, does not prevent him from obtaining and maintaining substantially gainful employment.  The evidence demonstrates that the appellant has had some occupational impairment due to PTSD.  The Veteran has difficulty relating to other people, he becomes impatient with others, and is prone to inappropriate comments or outbursts while on the job, which has resulted in his employer frequently moving his work station so that he would be working around other people.  The Veteran has also consistently shown symptoms of anxiety and depression, which likely have impacted his occupational functioning.  While this shows that the Veteran did have interference in his occupational functioning due to his PTSD, it does not indicate that he was unable to follow a substantially gainful occupation.  On the contrary, it shows that his employer was able to accommodate the Veteran when an interpersonal conflict arose, and the long period of time he was employed at his last job (19 years) is evidence that the Veteran was able to maintain substantial employment over an extended period, despite his PTSD symptoms.  

While the Veteran indicated in January 2012 that he had lost 400 days of work due to illness, this is not supported by his statements elsewhere, including at his VA examinations, at which he stated that he had a very low absentee rate.  In June 2010 he even indicated that his low absentee rate was a source of pride for him and had worked in his favor for his ability to stay at his job for so long.  The Board also notes that while the Veteran has, at times, shown some more severe psychiatric symptoms, such as presenting with an unkempt appearance and poor grooming at the September 2012 examination, such behavior appears to be an outlier.  His VA treatment records consistently note that he presented with appropriate grooming, normal behavior and speech, and clear thought processes and memory.  The preponderance of the evidence of record therefore shows that the Veteran has not had psychiatric symptoms due to posttraumatic stress disorder which are of such severity that he would not be able to maintain employment.  Moreover, the Veteran in fact managed to maintain employment at a single employer with minimal absenteeism for a very long period of time.  The evidence of record indicates that the Veteran ceased his employment primarily because he was of retirement age.  (The appellant was born in 1945, and he retired in 2012, i.e., at age 66.)  Even if his interpersonal challenges impacted his decision to retire, the evidence preponderates against finding that these symptoms precluded the appellant from working even when the impact of all other service connected disorders is considered.   
 
While the Board acknowledges the Veteran's statements that his posttraumatic stress disorder was the reason he had to retire, the medical evidence of record preponderates against that allegation.  There is no supporting medical evidence showing that the Veteran was unable to obtain or maintain substantial and gainful employment due to his service connected disorders alone.  The appellant did not indicate at any of his VA treatment sessions that he could not continue working due to his symptoms, and the September 2012 VA examiner specifically noted that the Veteran's symptoms' impact on his occupational functioning was "minimal."  While the question of employability is ultimately one for the Board, as the fact finder, to decide, the findings of the VA examiners provide highly persuasive evidence regarding whether the Veteran's symptoms would cause any significant occupational impairment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds the June 2010 and September 2012 VA examiners' opinions to be highly persuasive opinions, as they were both based on in-person examinations of the Veteran and review of the claims file and medical records, and provided by a clinical psychologist and a psychiatrist.  The Board must place greater probative weight on the competent medical opinions concerning the Veteran's capability than his own contentions as to the limitations caused by his disability.
 
Lastly, the Board notes that the Veteran is service-connected for tinnitus and bilateral hearing loss in addition to his posttraumatic stress disorder.  In his October 2014 application for a total disability rating based on individual unemployability, however, he indicated that it was only PTSD that prevented him from securing or following substantially gainful occupation.  The Board is required to consider "the effect of combinations of disability." 38 C.F.R. § 4.15; see also Geib, 733 F.3d at 1354.  The Veteran has not, however, indicated any way in which his tinnitus and hearing loss have impacted his occupational functioning.  August 2012 statements from the Veteran and a friend indicate that hearing loss has affected his personal relationships, due to inability to understand conversations or to accurately respond to what others have said.  While the Board acknowledges that auditory issues could impact his interpersonal relationships at work, it is clear from the evidence of record that the primary problem affecting the Veteran and his work relationships is an anger management issue, but anger management concerns alone are not shown by the evidence to preclude substantially gainful employment, and there is no evidence to indicate that a hearing impairment, to include tinnitus, has caused any further impairment that would render the Veteran unemployable.
 
In sum, the most probative evidence shows that the Veteran's PTSD, tinnitus, and bilateral hearing loss do not preclude gainful employment, nor does the evidence present such an exceptional picture that referral for extraschedular consideration of a total disability rating based on individual unemployability is warranted.  In light of the foregoing, which preponderates against showing that the Veteran is unemployable as a result of his service-connected disabilities, the Board finds that referral for consideration of entitlement to a total disability rating based on individual unemployability on an extraschedular basis is not warranted, and the appeal is denied.
 
 

ORDER
 
Entitlement to a total disability rating based on individual unemployability is denied.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


